 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 4281 
 
AN ACT 
To provide an extension of Federal-aid highway, highway safety, motor carrier safety, transit, and other programs funded out of the Highway Trust Fund pending enactment of a multiyear law reauthorizing such programs. 
 
 
1.Short title; reconciliation of funds; table of contents 
(a)Short titleThis Act may be cited as the Surface Transportation Extension Act of 2012.  
(b)Reconciliation of fundsThe Secretary of Transportation shall reduce the amount apportioned or allocated for a program, project, or activity under this Act in fiscal year 2012 by amounts apportioned or allocated pursuant to the Surface Transportation Extension Act of 2011, Part II (title I of Public Law 112–30) for the period beginning on October 1, 2011, and ending on March 31, 2012.  
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; reconciliation of funds; table of contents. 
Title I—Federal-Aid Highways 
Sec. 101. Extension of Federal-aid highway programs. 
Title II—Extension of Highway Safety Programs 
Sec. 201. Extension of National Highway Traffic Safety Administration highway safety programs. 
Sec. 202. Extension of Federal Motor Carrier Safety Administration programs. 
Sec. 203. Additional programs. 
Title III—Public Transportation Programs 
Sec. 301. Allocation of funds for planning programs. 
Sec. 302. Special rule for urbanized area formula grants. 
Sec. 303. Allocating amounts for capital investment grants. 
Sec. 304. Apportionment of formula grants for other than urbanized areas. 
Sec. 305. Apportionment based on fixed guideway factors. 
Sec. 306. Authorizations for public transportation. 
Sec. 307. Amendments to SAFETEA–LU. 
Title IV—Highway Trust Fund Extension 
Sec. 401. Extension of trust fund expenditure authority. 
Sec. 402. Extension of highway-related taxes.   
IFederal-Aid Highways 
101.Extension of Federal-aid highway programs 
(a)In generalSection 111 of the Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125 Stat. 343) is amended— 
(1)by striking the period beginning on October 1, 2011, and ending on March 31, 2012, each place it appears and inserting the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(2)by striking ½ each place it appears and inserting 3/4; and  
(3)in subsection (a) by striking March 31, 2012 and inserting June 30, 2012.  
(b)Use of fundsSection 111(c)(3)(B)(ii) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is amended by striking $319,500,000 and inserting $479,250,000.  
(c)Extension of authorizations under title V of SAFETEA–LUSection 111(e)(2) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is amended by striking the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting the period beginning on October 1, 2011, and ending on June 30, 2012..  
(d)Administrative expensesSection 112(a) of the Surface Transportation Extension Act of 2011, Part II (125 Stat. 346) is amended by striking $196,427,625 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting $294,641,438 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
IIExtension of Highway Safety Programs 
201.Extension of National Highway Traffic Safety Administration highway safety programs 
(a)Chapter 4 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119 Stat. 1519) is amended by striking $235,000,000 for fiscal year 2009 and all that follows through the period at the end and inserting $235,000,000 for each of fiscal years 2009 through 2011, and $176,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(b)Highway safety research and developmentSection 2001(a)(2) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $54,122,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting and $81,183,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(c)Occupant protection incentive grantsSection 2001(a)(3) of SAFETEA–LU (119 Stat. 1519) is amended by striking $25,000,000 for fiscal year 2006 and all that follows through the period at the end and inserting $25,000,000 for each of fiscal years 2006 through 2011, and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(d)Safety belt performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat. 1519) is amended by striking and $24,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting and $36,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(e)State traffic safety information system improvementsSection 2001(a)(5) of SAFETEA–LU (119 Stat. 1519) is amended by striking for fiscal year 2006 and all that follows through the period at the end and inserting for each of fiscal years 2006 through 2011 and $25,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(f)Alcohol-Impaired driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat. 1519) is amended by striking $139,000,000 for fiscal year 2009 and all that follows through the period at the end and inserting $139,000,000 for each of fiscal years fiscal years 2009 through 2011, and $104,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(g)National driver registerSection 2001(a)(7) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $2,058,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting and $3,087,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(h)High visibility enforcement programSection 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking for fiscal year 2006 and all that follows through the period at the end and inserting for each of fiscal years 2006 through 2011 and $21,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(i)Motorcyclist safetySection 2001(a)(9) of SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for fiscal year 2009 and all that follows through the period at the end and inserting $7,000,000 for each of fiscal years 2009 through 2011, and $5,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(j)Child safety and child booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for fiscal year 2009 and all that follows through the period at the end and inserting $7,000,000 for each of fiscal years 2009 through 2011, and $5,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(k)Administrative expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is amended by striking and $12,664,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting and $18,996,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
202.Extension of Federal Motor Carrier Safety Administration programs 
(a)Motor carrier safety grantsSection 31104(a)(8) of title 49, United States Code, is amended to read as follows: 
 
(8)$159,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. .  
(b)Administrative expensesSection 31104(i)(1)(H) of title 49, United States Code, is amended to read as follows: 
 
(H)$183,108,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. .  
(c)Grant programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is amended— 
(1)in paragraph (1) by striking 2011 and $15,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting 2011 and $22,500,000 for the period beginning on October 1, 2011, and ending on June 30, 2012.;  
(2)in paragraph (2) by striking 2011 and $16,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting 2011 and $24,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012.;  
(3)in paragraph (3) by striking 2011 and $2,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting 2011 and $3,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012.;  
(4)in paragraph (4) by striking 2011 and $12,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting 2011 and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012.; and  
(5)in paragraph (5) by striking 2011 and $1,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012. and inserting 2011 and $2,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012..  
(d)High-Priority activitiesSection 31104(k)(2) of title 49, United States Code, is amended by striking 2011 and $7,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $11,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(e)New entrant auditsSection 31144(g)(5)(B) of title 49, United States Code, is amended by striking and up to $14,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting and up to $21,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(f)Outreach and educationSection 4127(e) of SAFETEA–LU (119 Stat. 1741) is amended by striking 2011 (and $500,000 to the Federal Motor Carrier Safety Administration, and $1,500,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2011, and ending on March 31, 2012) and inserting 2011 (and $750,000 to the Federal Motor Carrier Safety Administration, and $2,250,000 to the National Highway Traffic Safety Administration, for the period beginning on October 1, 2011, and ending on June 30, 2012).  
(g)Grant program for commercial motor vehicle operatorsSection 4134(c) of SAFETEA–LU (119 Stat. 1744) is amended by striking 2011 and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(h)Motor carrier safety advisory committeeSection 4144(d) of SAFETEA–LU (119 Stat. 1748) is amended by striking March 31, 2012 and inserting June 30, 2012.  
(i)Working group for development of practices and procedures To enhance Federal-State relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note; 119 Stat. 1759) is amended by striking March 31, 2012 and inserting June 30, 2012.  
203.Additional programs 
(a)Hazardous Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat. 1910) is amended by striking 2011 and $580,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $870,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(b)Dingell-Johnson Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport Fish Restoration Act (16 U.S.C. 777c) is amended— 
(1)in subsection (a) by striking 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(2)in the first sentence of subsection (b)(1)(A) by striking 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
IIIPublic Transportation Programs 
301.Allocation of funds for planning programsSection 5305(g) of title 49, United States Code, is amended by striking 2011 and for the period beginning on October 1, 2011, and ending on March 31, 2012 and inserting 2011 and for the period beginning on October 1, 2011, and ending on June 30, 2012.  
302.Special rule for urbanized area formula grantsSection 5307(b)(2) of title 49, United States Code, is amended— 
(1)by striking the paragraph heading and inserting Special rule for fiscal years 2005 through 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012.—;  
(2)in subparagraph (A) by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(3)in subparagraph (E)— 
(A)by striking the subparagraph heading and inserting Maximum amounts in fiscal years 2008 through 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012.—; and  
(B)in the matter preceding clause (i) by striking 2011 and during the period beginning on October 1, 2011, and ending on March 31, 2012 and inserting 2011 and during the period beginning on October 1, 2011, and ending on June 30, 2012.  
303.Allocating amounts for capital investment grantsSection 5309(m) of title 49, United States Code, is amended— 
(1)in paragraph (2)— 
(A)by striking the paragraph heading and inserting Fiscal years 2006 through 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012.—;  
(B)in the matter preceding subparagraph (A) by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(C)in subparagraph (A)(i) by striking 2011 and $100,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $150,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(2)in paragraph (6)— 
(A)in subparagraph (B) by striking 2011 and $7,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $11,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(B)in subparagraph (C) by striking 2011 and $2,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $3,750,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(3)in paragraph (7)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i) by striking 2011 and $5,000,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and $7,500,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(ii)in clause (i) by striking for each fiscal year and $1,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $1,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(iii)in clause (ii) by striking for each fiscal year and $1,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $1,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(iv)in clause (iii) by striking for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(v)in clause (iv) by striking for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(vi)in clause (v) by striking for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(vii)in clause (vi) by striking for each fiscal year and $500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(viii)in clause (vii) by striking for each fiscal year and $325,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $487,500 for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(ix)in clause (viii) by striking for each fiscal year and $175,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting for each fiscal year and $262,500 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(B)in subparagraph (B) by striking clause (vii) and inserting the following: 
 
(vii)$10,125,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. ;  
(C)in subparagraph (C) by striking and during the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting and during the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(D)in subparagraph (D) by striking and not less than $17,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting and not less than $26,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(E)in subparagraph (E) by striking and $1,500,000 shall be available for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting and $2,250,000 shall be available for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
304.Apportionment of formula grants for other than urbanized areasSection 5311(c)(1)(G) of title 49, United States Code, is amended to read as follows: 
 
(G)$11,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. .  
305.Apportionment based on fixed guideway factorsSection 5337(g) of title 49, United States Code, is amended to read as follows: 
 
(g)Special Rule for October 1, 2011, through June 30, 2012The Secretary shall apportion amounts made available for fixed guideway modernization under section 5309 for the period beginning on October 1, 2011, and ending on June 30, 2012, in accordance with subsection (a), except that the Secretary shall apportion 75 percent of each dollar amount specified in subsection (a). .  
306.Authorizations for public transportation 
(a)Formula and bus grantsSection 5338(b) of title 49, United States Code, is amended— 
(1)in paragraph (1) by striking subparagraph (G) and inserting the following: 
 
(G)$6,270,423,750 for the period beginning on October 1, 2011, and ending on June 30, 2012. ; and  
(2)in paragraph (2)— 
(A)in subparagraph (A) by striking $113,500,000 for each of fiscal years 2009 and 2010, $113,500,000 for fiscal year 2011, and $56,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $113,500,000 for each of fiscal years 2009 through 2011, and $85,125,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(B)in subparagraph (B) by striking $4,160,365,000 for each of fiscal years 2009 and 2010, $4,160,365,000 for fiscal year 2011, and $2,080,182,500 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $4,160,365,000 for each of fiscal years 2009 through 2011, and $3,120,273,750 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(C)in subparagraph (C) by striking $51,500,000 for each of fiscal years 2009 and 2010, $51,500,000 for fiscal year 2011, and $25,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $51,500,000 for each of fiscal years 2009 through 2011, and $38,625,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(D)in subparagraph (D) by striking $1,666,500,000 for each of fiscal years 2009 and 2010, $1,666,500,000 for fiscal year 2011, and $833,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $1,666,500,000 for each of fiscal years 2009 through 2011, and $1,249,875,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(E)in subparagraph (E) by striking $984,000,000 for each of fiscal years 2009 and 2010, $984,000,000 for fiscal year 2011, and $492,000,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $984,000,000 for each of fiscal years 2009 through 2011, and $738,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(F)in subparagraph (F) by striking $133,500,000 for each of fiscal years 2009 and 2010, $133,500,000 for fiscal year 2011, and $66,750,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $133,500,000 for each of fiscal years 2009 through 2011, and $100,125,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(G)in subparagraph (G) by striking $465,000,000 for each of fiscal years 2009 and 2010, $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $465,000,000 for each of fiscal years 2009 through 2011, and $348,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(H)in subparagraph (H) by striking $164,500,000 for each of fiscal years 2009 and 2010, $164,500,000 for fiscal year 2011, and $82,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $164,500,000 for each of fiscal years 2009 through 2011, and $123,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(I)in subparagraph (I) by striking $92,500,000 for each of fiscal years 2009 and 2010, $92,500,000 for fiscal year 2011, and $46,250,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $92,500,000 for each of fiscal years 2009 through 2011, and $69,375,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(J)in subparagraph (J) by striking $26,900,000 for each of fiscal years 2009 and 2010, $26,900,000 for fiscal year 2011, and $13,450,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $26,900,000 for each of fiscal years 2009 through 2011, and $20,175,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(K)in subparagraph (K) by striking in fiscal year 2006 and all that follows through March 31, 2012, and inserting for each of fiscal years 2006 through 2011 and $2,625,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(L)in subparagraph (L) by striking in fiscal year 2006 and all that follows through March 31, 2012, and inserting for each of fiscal years 2006 through 2011 and $18,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,;  
(M)in subparagraph (M) by striking $465,000,000 for each of fiscal years 2009 and 2010, $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $465,000,000 for each of fiscal years 2009 through 2011, and $348,750,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(N)in subparagraph (N) by striking $8,800,000 for each of fiscal years 2009 and 2010, $8,800,000 for fiscal year 2011, and $4,400,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting $8,800,000 for each of fiscal years 2009 through 2011, and $6,600,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(b)Capital investment grantsSection 5338(c)(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$1,466,250,000 for the period beginning on October 1, 2011, and ending on June 30, 2012. .  
(c)Research and university research centersSection 5338(d) of title 49, United States Code, is amended— 
(1)in paragraph (1), in the matter preceding subparagraph (A), by striking and 2010, $69,750,000 for fiscal year 2011, and $29,500,000 for the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting through 2011, and $33,000,000 for the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(2)by striking paragraph (3) and inserting the following: 
 
(3)Additional authorizations 
(A)ResearchOf amounts authorized to be appropriated under paragraph (1) for the period beginning on October 1, 2011, and ending on June 30, 2012, the Secretary shall allocate for each of the activities and projects described in subparagraphs (A) through (F) of paragraph (1) an amount equal to 47 percent of the amount allocated for fiscal year 2009 under each such subparagraph.  
(B)University centers program 
(i)October 1, 2011, through June 30, 2012Of the amounts allocated under subparagraph (A)(i) for the university centers program under section 5506 for the period beginning on October 1, 2011, and ending on June 30, 2012, the Secretary shall allocate for each program described in clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an amount equal to 47 percent of the amount allocated for fiscal year 2009 under each such clause.  
(ii)FundingIf the Secretary determines that a project or activity described in paragraph (2) received sufficient funds in fiscal year 2011, or a previous fiscal year, to carry out the purpose for which the project or activity was authorized, the Secretary may not allocate any amounts under clause (i) for the project or activity for fiscal year 2012 or any subsequent fiscal year. .   
(d)AdministrationSection 5338(e)(7) of title 49, United States Code, is amended to read as follows: 
 
(7)$74,034,750 for the period beginning on October 1, 2011, and ending on June 30, 2012. .  
307.Amendments to SAFETEA–LU 
(a)Contracted paratransit pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat. 1572) is amended by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(b)Public-Private partnership pilot programSection 3011 of SAFETEA–LU (49 U.S.C. 5309 note; 119 Stat. 1588) is amended— 
(1)in subsection (c)(5) by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012 and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012; and  
(2)in the second sentence of subsection (d) by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(c)Elderly individuals and individuals with disabilities pilot programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note; 119 Stat. 1593) is amended by striking March 31, 2012 and inserting June 30, 2012.  
(d)Obligation ceilingSection 3040(8) of SAFETEA–LU (119 Stat. 1639) is amended to read as follows: 
 
(8)$7,843,708,500 for the period beginning on October 1, 2011, and ending on June 30, 2012, of which not more than $6,270,423,750 shall be from the Mass Transit Account. .  
(e)Project authorizations for new fixed guideway capital projectsSection 3043 of SAFETEA–LU (119 Stat. 1640) is amended— 
(1)in subsection (b), in the matter preceding paragraph (1), by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,; and  
(2)in subsection (c), in the matter preceding paragraph (1), by striking 2011 and the period beginning on October 1, 2011, and ending on March 31, 2012, and inserting 2011 and the period beginning on October 1, 2011, and ending on June 30, 2012,.  
(f)Allocations for national research and technology programsSection 3046(c)(2) of SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended to read as follows: 
 
(2)for the period beginning on October 1, 2011, and ending on June 30, 2012, in amounts equal to 47 percent of the amounts allocated for fiscal year 2009 under each of paragraphs (2), (3), (5), and (8) through (25) of subsection (a). .  
IVHighway Trust Fund Extension 
401.Extension of trust fund expenditure authority 
(a)Highway Trust FundSection 9503 of the Internal Revenue Code of 1986 is amended— 
(1)by striking April 1, 2012 in subsections (b)(6)(B), (c)(1), and (e)(3) and inserting July 1, 2012; and  
(2)by striking Surface Transportation Extension Act of 2011, Part II in subsections (c)(1) and (e)(3) and inserting Surface Transportation Extension Act of 2012.  
(b)Sport Fish Restoration and Boating Trust FundSection 9504 of such Code is amended— 
(1)by striking Surface Transportation Extension Act of 2011, Part II each place it appears in subsection (b)(2) and inserting Surface Transportation Extension Act of 2012; and  
(2)by striking April 1, 2012 in subsection (d)(2) and inserting July 1, 2012.  
(c)Leaking Underground Storage Tank Trust FundParagraph (2) of section 9508(e) of such Code is amended by striking April 1, 2012 and inserting July 1, 2012.  
(d)Effective dateThe amendments made by this section shall take effect on April 1, 2012.  
402.Extension of highway-related taxes 
(a)In general 
(1)Each of the following provisions of the Internal Revenue Code of 1986 is amended by striking March 31, 2012 and inserting June 30, 2012: 
(A)Section 4041(a)(1)(C)(iii)(I).  
(B)Section 4041(m)(1)(B).  
(C)Section 4081(d)(1).  
(2)Each of the following provisions of such Code is amended by striking April 1, 2012 and inserting July 1, 2012: 
(A)Section 4041(m)(1)(A).  
(B)Section 4051(c).  
(C)Section 4071(d).  
(D)Section 4081(d)(3).  
(b)Extension of tax, etc., on use of certain heavy vehiclesEach of the following provisions of such Code is amended by striking 2012 and inserting 2013: 
(1)Section 4481(f).  
(2)Subsections (c)(4) and (d) of section 4482.  
(c)Floor stocks refundsSection 6412(a)(1) of such Code is amended— 
(1)by striking April 1, 2012 each place it appears and inserting July 1, 2012;  
(2)by striking September 30, 2012 each place it appears and inserting December 31, 2012; and  
(3)by striking July 1, 2012 and inserting October 1, 2012.  
(d)Extension of certain exemptionsSections 4221(a) and 4483(i) of such Code are each amended by striking April 1, 2012 and inserting July 1, 2012.  
(e)Extension of transfers of certain taxes 
(1)In generalSection 9503 of such Code is amended— 
(A)in subsection (b)— 
(i)by striking April 1, 2012 each place it appears in paragraphs (1) and (2) and inserting July 1, 2012;  
(ii)by striking April 1, 2012 in the heading of paragraph (2) and inserting July 1, 2012;  
(iii)by striking March 31, 2012 in paragraph (2) and inserting June 30, 2012; and  
(iv)by striking January 1, 2013 in paragraph (2) and inserting April 1, 2013; and  
(B)in subsection (c)(2), by striking January 1, 2013 and inserting April 1, 2013.  
(2)Motorboat and small-engine fuel tax transfers 
(A)In generalParagraphs (3)(A)(i) and (4)(A) of section 9503(c) of such Code are each amended by striking April 1, 2012 and inserting July 1, 2012.  
(B)Conforming amendments to land and water conservation fundSection 201(b) of the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–11(b)) is amended— 
(i)by striking April 1, 2013 each place it appears and inserting July 1, 2013; and  
(ii)by striking April 1, 2012 and inserting July 1, 2012.  
(f)Effective dateThe amendments made by this section shall take effect on April 1, 2012.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
